                                                                                        E-FILED
                                                         Tuesday, 02 October, 2018 03:59:22 PM
                                                                   Clerk, U.S. District Court, ILCD

                 IN THE UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF ILLINOIS
                       SPRINGFIELD DIVISION

MARK HYZY,                       )
                                 )
     Plaintiff,                  )
                                 )
     v.                          )                 No. 3:18-CV-3093
                                 )
THE STATE OF ILLINOIS; JAMES )
DIMAS, Secretary of the Illinois )
Department of Human Services, )
in his official and individual   )
capacities; FELICIA F. NORWOOD, )
Director of the Illinois         )
Department of Healthcare and     )
Family Services, in her official )
and individual capacities;       )
DOES 1-10, in their official and )
individual capacities,           )
                                 )
     Defendants.                 )

                                       OPINION

SUE E. MYERSCOUGH, U.S. District Judge.

      This cause is before the Court on the Partial Motion to Dismiss

and Memorandum (d/e 13) filed by Defendants State of Illinois,

Felicia Norwood1, and James T. Dimas. Defendants move to


1The Court notes that Patricia R. Bellock is currently the Director of the Illinois
Department of Healthcare and Family Services. Pursuant to Federal Rule of
Civil Procedure 25(d), an action does not abate when a public officer who is a
party in an official capacity ceases to hold office. The public officer’s successor

                                  Page 1 of 10
dismiss Counts 10 and 11 of Plaintiff Mark Hyzy’s pro se

Complaint. Defendants also move to dismiss Does 1-10.

      The Motion is GRANTED IN PART and DENIED IN PART. The

Court accepts Plaintiff’s concession and dismisses Counts 10 and

11. The Court denies the motion to dismiss Does 1-10 at this time.

                              I. JURISDICTION

      This Court has subject matter jurisdiction because Plaintiff=s

claims are based on federal law. See 28 U.S.C. ' 1331 (AThe district

courts shall have original jurisdiction of all civil actions arising

under the Constitution, laws, or treaties of the United States@).

Venue is proper because a substantial part of the events or

omissions giving rise to Plaintiff=s claims occurred in this district.

28 U.S.C. ' 1391(b)(2).

               II. FACTS ALLEGED IN THE COMPLAINT

      On April 25, 2018, Plaintiff filed a Complaint Under 42 U.S.C.

§ 1983 and § 1988 for Declaratory and Other Relief against the

State of Illinois; James T. Dimas, Secretary of the Illinois




is automatically substituted as a party. Therefore, Bellock is substituted as a
party for the official capacity claim against Norwood.

                                 Page 2 of 10
Department of Human Services; Felicia F. Norwood, Director of the

Illinois Department of Healthcare and Family Services; and Does 1-

10. Plaintiff alleges that Does 1-10 may include “Defendants Dimas

and Norwood officers, agents, servants, employees, attorneys, and

other persons who are in active concert or participation with

Defendants Dimas and Norwood.” Compl. ¶ 11. Plaintiff also

alleges that identification and determination of the acts or

omissions of Does 1-10 will be through pretrial discovery. Id.

     The claims against the individual defendants are brought

against them in their individual and official capacities. The only

claim brought against Defendant State of Illinois is Count 11, a

state law claim for indemnity pursuant to 5 ILCS 550/0.01 et seq.

     Plaintiff alleges he became disabled in August 2013, applied

for Medicaid in 2013, and applied for medical expense

reimbursement under the Illinois Medicaid program in 2015.

Plaintiff alleges that Defendants Dimas, Norwood, and Does 1-10

failed to reimburse him for medical expenses he incurred prior to

being approved for Medicaid services. Plaintiff alleges that this

failure violated his due process rights under the Fifth and



                            Page 3 of 10
Fourteenth Amendments (Counts 1-4), the Social Security Act

(Counts 5-9), and the court order issued in Cohen v. Quern, United

States District Court for the Northern District of Illinois Case No.

79-C-2447, that required direct reimbursement to Medicaid

recipients (Count 10). See Cohen v. Quern, 608 F. Supp. 1324

(N.D. Ill. 1984) (holding, in class action case, that the Illinois

Medicaid program was required to credit toward spend down all

medical bills incurred for which the applicant was currently liable

and those medical bills paid by third parties who are not legally

obligated to pay; also holding that the Illinois Medicaid program

must force providers who regularly participate in the program to

provide full refunds to beneficiaries for services obtained during the

retroactivity period and accept reimbursement at Medicaid rates).

     As is relevant to the Partial Motion to Dismiss, Plaintiff alleges

in Count 10 that Defendants violated or caused to be violated the

Cohen court’s order that required Defendants to pay, or cause to be

paid from state funds, reimbursement directly to Medicaid

recipients for out-of-pocket medical expenses which should have

been paid by Medicaid. In Count 11, brought solely against the



                              Page 4 of 10
State of Illinois, Plaintiff alleges that, if a judgment for damages is

awarded, the State is required to indemnify Defendants Dimas,

Norwood, and Does 1-10 for damages awarded, costs, and

attorney’s fees pursuant to the Illinois State Employee

Indemnification Act, 5 ILCS 350/0.01 et seq.

     Plaintiff seeks declaratory relief, compensatory damages,

punitive damages, attorney’s fees, and costs.

                        III. LEGAL STANDARD

     Defendants have filed a motion to dismiss pursuant to Federal

Rule of Civil Procedure 12(b)(6). A motion under Rule 12(b)(6)

challenges the sufficiency of the complaint. Christensen v. Cnty. of

Boone, Ill., 483 F.3d 454, 458 (7th Cir. 2007). To state a claim for

relief, a plaintiff need only provide a short and plain statement of

the claim showing she is entitled to relief and giving the defendants

fair notice of the claims. Tamayo v. Blagojevich, 526 F.3d 1074,

1081 (7th Cir. 2008).

     When considering a motion to dismiss under Rule 12(b)(6), the

Court construes the complaint in the light most favorable to the

plaintiff, accepting all well-pleaded allegations as true and



                              Page 5 of 10
construing all reasonable inferences in plaintiff’s favor. Id.

However, the complaint must set forth facts that plausibly

demonstrate a claim for relief. Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 547 (2007). A plausible claim is one that alleges facts

from which the Court can reasonably infer that the defendants are

liable for the misconduct alleged. Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009). Merely reciting the elements of a cause of action or

supporting claims with conclusory statements is insufficient to

state a cause of action. Id.

                               IV. ANALYSIS

     In their Partial Motion to Dismiss, Defendants move to dismiss

Counts 10 and 11 of the Complaint. Defendants assert that Count

10 should be dismissed because Plaintiff seeks to enforce a

permanent injunction and orders entered by a court in the Northern

District of Illinois, Cohen v. Quern, Case No. 79-C-2447 (N.D. Ill.).

Defendants argue that Plaintiff’s request in Count 10 should be

brought before the court in the Northern District of Illinois that

originally issued the permanent injunction that Plaintiff seeks to

enforce. See, e.g., United States v. Fisher, 864 F.2d 434, 436 (7th



                               Page 6 of 10
Cir. 1988) (holding that “when a court issues an injunction, it

automatically retains jurisdiction to enforce it”). Defendants also

seek to dismiss Count 11—the state law claim for indemnity

brought against the State of Illinois—because the State Employee

Indemnification Act does not provide a private cause of action.

     Plaintiff concedes that Count 10 should be dismissed without

prejudice so that Plaintiff may file an appropriate action in the

Northern District of Illinois. Plaintiff further concedes that Count

11 should be dismissed, citing Stone v. Pepmeyer, No. 07-CV-1198,

2011 WL 1627076 (C.D. Ill. Apr. 28, 2011), which held that the

Eleventh Amendment prohibited joinder of the State as a necessary

party even if the State may at some point be liable to pay a

judgment or settlement.

     The Court accepts Plaintiff’s concession. The Court finds that

Count 10 was improperly brought in this Court and that Count 11,

the claim for indemnity from the State of Illinois, is barred by the

Eleventh Amendment. Therefore, Counts 10 and 11 are dismissed

without prejudice.




                             Page 7 of 10
     Defendants also move to dismiss the Does 1-10, who are

named as defendants in Counts 1 through 9 of the Complaint.

Defendants assert that Plaintiff has failed to plead sufficient facts to

state any cause of action against the Does 1-10. Defendants also

assert that, to the extent Plaintiff is attempting to allege a

conspiracy, he has failed to do so with the required specificity.

     Plaintiff responds that he has been unable to identify other

possible defendants in “the two vast State bureaucracies, or know

what role they played in the allegations leading to the Complaint.”

Resp. at 3. Plaintiff asserts that dismissing Does 1-10 prior to

discovery would deprive Plaintiff “of his right to seek a remedy” and

“deny him potential witnesses to other defendants[’] alleged

unlawful actions and omissions.” Id. at 4. According to Plaintiff,

because the claims in Counts 1-9 are legally sufficient, the claims

against Does 1-10 are legally sufficient. Finally, Plaintiff states that

he is not asserting a conspiracy claim.

     The Seventh Circuit has held that naming anonymous

defendants is “pointless” because doing so does not allow relation

back under Federal Rule of Civil Procedure 15 or “otherwise help



                              Page 8 of 10
the plaintiff.” Wudtke v. Davel, 128 F.3d 1057, 1060 (7th Cir.

1997). However, the Seventh Circuit has also recognized that in

some instances, a plaintiff may be “injured as a consequence of the

actions of an unknown member of a collective body.” Billman v.

Ind. Dep’t of Corr., 56 F.3d 785, 789 (7th Cir. 1995). In such cases,

identifying the responsible party may be impossible without pretrial

discovery. Id. (also noting that the district court has a duty to

assist such a plaintiff—within reason—in making the necessary

investigation).

     In this case, Defendants do not challenge that Plaintiff has

stated a claim in Counts 1 through 9 against Defendants Dimas

and Norwood. Plaintiff alleges that additional defendants may be

responsible for the actions alleged in Counts 1 through 9 but that

he is unable to ascertain their identities without some discovery.

Therefore, the Court will not strike Does 1-10 at this time but will

allow Plaintiff to conduct discovery to determine their identities and

add them as parties. Magistrate Judge Tom Schanzle-Haskins

shall, as part of his Scheduling Order, set appropriate deadlines for




                             Page 9 of 10
discovery of the identity of Does 1-10 and a deadline for adding

such defendants.

                          V. CONCLUSION

     For the reasons stated, Defendants’ Partial Motion to Dismiss

and Memorandum (d/e 13) is GRANTED IN PART and DENIED IN

PART. Counts 10 and 11 are DISMISSED. Does 1-10 shall remain

as defendants at this time. Defendants shall file an answer to the

remaining Counts of the Complaint on or before October 16, 2018.

Magistrate Judge Tom Schanzle-Haskins shall, as part of his

Scheduling Order, set deadlines for Plaintiff to conduct

discovery regarding the identities of Does 1-10 and a deadline

for adding such individuals as defendants. Pursuant to Federal

Rule of Civil Procedure 25(d), Patricia R. Bellock is substituted as a

party for the official capacity claim against Norwood. The individual

capacity claim against Norwood remains.

ENTERED: October 2, 2018

FOR THE COURT:
                             s/Sue E. Myerscough
                           SUE E. MYERSCOUGH
                           UNITED STATES DISTRICT JUDGE




                            Page 10 of 10
